Citation Nr: 1027913	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Attorney Dennis L. Peterson


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2005 and May 2008 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the above RO in June 2010; a 
transcript is of record.


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by panic attacks two to 
three times a week, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, disturbed sleep, and suicidal ideation.

2.  The Veteran's service-connected disabilities do not prevent 
him from securing and following some type of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 9411 
(2009). 

2.  The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
attorney of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In September 2005, November 2007, and January 2008 VA sent the 
Veteran letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the rating decisions, SOCs, and SSOCs 
explained the basis for the RO's action, and the SOCs and SSOCs 
provided him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his attorney has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Applicable Law, Regulations, and Analysis

The Veteran contends that he is entitled to an evaluation in 
excess of 50 percent for his PTSD, and that he is unable to 
secure and maintain substantially gainful employment due to his 
service-connected disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the claimant's service-connected disabilities is less 
than 100 percent, and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities sufficient to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16 (2009).

For a TDIU rating, the Veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009).

Diagnostic Code (DC) 9411 provides, in pertinent part, for the 
following evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

100 percent for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) is a scale which 
reflects the psychological, social, and occupational functioning 
on a hypothetical continuum of mental-health illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  A score 
of 71 to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).

Reviewing the evidence of record, August 2004 VA treatment notes 
indicate that the Veteran had nightmares and flashbacks.  
Medication helped with mood, sleep, and anxiety, and he reported 
that he had kept busy working on his house and truck.  His mood 
was described as euthymic and his affect was relaxed.  The 
Veteran spoke rationally about relevant issues, and he had no 
formal thought disorder or suicidal or homicidal ideation.  In 
addition, his cognition was intact.  He was assigned a GAF score 
of 60.

At February 2005 VA treatment the Veteran said that he had been 
experiencing increases in nightmares and night sweats because of 
recent rainy weather that reminded him of Vietnam.  Doxepin 
helped with his mood and sleep.  It was noted that the Veteran 
was in no apparent distress, his mood was good, there were no 
symptoms of thought disorder, and no suicidal or homicidal 
ideation.  He was assigned a GAF score of 55 to 50. 

The Veteran had a VA examination for PTSD in October 2005 at 
which he reported that he had difficulty sleeping through the 
night, nightly nightmares, daily intrusive thoughts followed by 
an increased level of anger or irritability, daily flashbacks, a 
short temper causing verbal aggressiveness, hypervigilance, an 
exaggerated startle response, and a variable appetite.  He 
reported getting along well with his eight siblings, and said was 
in the process of getting divorced after being separated from his 
wife for 12 to 13 years.  Since his separation, he had had 
girlfriends, but none of the relationships had worked out, and he 
did not have contact with his children.  He had not worked since 
2001 due to his physical health problems.  The examiner noted 
that the Veteran's mental health symptomatology did not appear to 
impair his ability to work.  The Veteran lived on his own and was 
able to handle activities of daily living.  He indicated that he 
had a lot of friends whom he visited "to keep from getting bored 
and depressed."

On the mental status examination the Veteran's memory was intact, 
he was oriented to all spheres, his speech was normal, continuity 
of thought contained some rambling but he was goal directed, and 
there was no suicidal or homicidal ideation or delusions or ideas 
of reference.  He reported hearing voices, which the examiner 
felt were related to flashbacks.  The Veteran's mood was anxious, 
his judgment good, and his insight fair.  The examiner diagnosed 
him with PTSD and he assigned a GAF score of 50, with the highest 
GAF score in the prior year being 50.

At November 2005 VA treatment the Veteran continued to complain 
of nightmares and difficulty sleeping, including becoming 
agitated and striking out while sleeping. He said he did not feel 
he could work because he had to be in the bathroom extensively 
due to diarrhea.  At March 2006 VA treatment the Veteran was 
assigned a GAF score of 63.  He indicated that he had trouble 
concentrating and focusing on things.  He reported at June 2006 
treatment that he avoided watching war movies.  On a mental 
status examination he was fully oriented, had an euthymic mood, a 
reactive and appropriate affect, and logical and goal directed 
thought process.  He was assigned a GAF score of 63.  At 
September 2006 treatment the symptoms of PTSD were listed as 
survivor's guilt, nightmares, night sweats, avoidance of people 
and crowds, easily startling, and hypervigilance.  His sleeping 
pattern was erratic and restless.

The Veteran underwent group treatment for PTSD from 2007 to 2008.  
At individual VA treatment in 2007 he expressed anxiety about a 
medical biopsy, and about crime in his neighborhood.  He had 
intrusive thoughts about Vietnam, nightmares, insomnia, social 
isolation, and worry about a recurrence of previous colon cancer.  
It was noted that the Veteran had a constricted, somewhat 
dysphoric affect, anxiety, no obvious response to internal 
stimuli, no stated hallucinations or delusions, fleeting suicidal 
ideas without intent, no ideas of violence to others, fair 
insight, and no gross deficits in judgment.

In December 2007 he underwent another VA examination.  He 
reported continuing problems with nightmares every night 
accompanied by cold sweats.  He got four to six hours of sleep 
per night and had daily intrusive thoughts and flashbacks.  He 
said that he was doing okay with his medication regimen, and that 
before starting it he got too aggressive.  The examiner felt that 
the Veteran continued to meet the criteria for avoidance, and he 
continued to report hypervigilant behavior.  He continued to have 
fleeting suicidal ideation, particularly then the pain in his 
legs was bad.  He was living with a roommate, continued to have 
no contact with his children, and he continued to not work.  He 
managed his activities of daily living, took care of his dog, and 
was visited regularly by friends.  The examiner noted that 
inappropriate behavior was not a problem for the Veteran.  

On the mental status examination the Veteran's memory was good, 
he was oriented in all spheres, his speech was normal, and his 
thought process production was spontaneous and abundant.  His 
continuity of thought contained some rambling, and he could be 
goal directed and relevant when refocused by the examiner.  The 
examiner noted that the thought process contained preoccupation 
with his experiences in Vietnam and his current leg pain.  There 
was no suicidal or homicidal ideation or delusions.  Abstract 
ability and concentration were intact, and mood was anxious.  The 
examiner felt that the Veteran was alert, responsive, and 
cooperative, and his judgment was good and his insight fair.  The 
Veteran rated his current pain as an eight out of ten.  The 
examiner diagnosed PTSD, chronic, and assigned a GAF score of 50, 
with the highest for the prior year being 63.

The Veteran was assigned a GAF score of 55 at March 2008 
treatment.  He was alert, fully oriented, was well groomed, had 
normal speech, his thought process was without psychotic 
symptoms, there were no perceptual disturbances, he was goal 
directed, and he denied suicidal ideation.

At an April 2009 VA examination, he reported that his nightmares 
were "getting real bad," he was swinging in bed, and would get 
soaking wet from night sweats.  His leg had also gotten worse and 
he could hardly walk or get out of bed without pain medication.  
He indicated that he often cried and felt depressed most of the 
time regarding those he lost in Vietnam.  He had occasional 
suicidal ideation due to the nightmares, but he denied plans or 
intentions.  The Veteran said that any change in routine or being 
approached in public could trigger his exaggerated startle 
response, as could his neighborhood, which he felt was unsafe.  
He reported that his symptoms and medical conditions began to 
interfere with his ability to work in 2001.  The examiner noted 
that there had not been any periods of remission in PTSD since 
the last VA examination.  The Veteran continued to report an 
improvement in ability to control anger and irritability, due to 
his medication.  

The examiner felt that the Veteran met the avoidance criteria of 
prior trauma, generalized hypervigilant behaviors, occasional 
exaggerated startle response, and hopelessness which was coupled 
with suicidal ideation without intent.  He also reported pain in 
his leg that had gotten worse since his last rating.  The Veteran 
said that since his last examination he had had several 
girlfriends but that each partner appeared to have a substance 
abuse problem, causing them to separate soon after.  He was able 
to handle activities of daily living.  The Veteran continued to 
have no contact with his children and he had several close 
friends whom he saw occasionally.  He indicated that he had some 
problems at work due to his temper, and he said he preferred to 
work alone.  He had not worked since 2001.  It was noted that the 
Veteran was alert and fully oriented.  He was dressed 
appropriately and his grooming was good.  His overall mood was 
dysphoric, and his affect was appropriate to content.  He made 
good eye contact, and his rate, tone, and volume of speech were 
within normal limits.  No psychomotor agitation or retardation 
were observed, and memory and concentration appeared to be 
intact.  His thought process was slightly loose in association 
and verbose, and he reported current suicidal ideation but denied 
any intentions.  There was no evidence of a psychotic disorder, 
judgment and insight were fair, and impulse control was 
appropriate.  His intelligence was estimated to be in the average 
range.  

The Veteran was diagnosed with PTSD, chronic, and he was assigned 
a GAF score of 50, with the highest for the past year being 55.  
The examiner opined that, due to the Veteran's functional 
impairment with regard to his service-connected psychiatric 
disorder, his employment activity would be limited, although 
feasible, in a supervised situation which required little or no 
interaction with the public.  The Veteran, however, indicated 
that both physiological and psychological symptoms had interfered 
with his ability to work.

At September 2009 VA treatment he stated that his nightmares were 
beginning again.  On a mental status examination he was alert, 
fully oriented, his speech was within normal limits, his thought 
process logical, goal directed, and coherent, and he did not have 
perceptual disturbances.  He was assigned a GAF score of 55.

At the June 2010 hearing, the Veteran testified that he had 
problems getting along with strangers, and with trust.  He had 
difficulty sleeping, was vigilant, and had panic attacks two to 
three times a week.  He also had anger and hostility, and had 
suicidal thoughts but no intent.  The Veteran's attorney 
indicated that the Veteran's social relationships seemed to be 
diminishing.   

Upon review of the record, the Board finds that the Veteran's 
PTSD is manifested by the following symptoms among the criteria 
for a 50 percent disability evaluation: panic attacks more than 
once a week, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

In finding that the Veteran does not have the symptoms associated 
with a 70 percent evaluation, the Board notes that the evidence 
does not show obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability with 
periods of violence), spatial disorientation, neglect of personal 
appearance or hygiene, and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, DC 9411.

The treatment notes and VA examinations discussed above do not 
show obsessional rituals that interfere with routine activities.  
They indicate that the Veteran's speech has been within normal 
limits.  Although the treatment and examination notes show that 
he has suffered from panic attacks and depression, it has not 
been near-continuous or affected his ability to function 
independently, appropriately, or effectively.  At the June 2010 
hearing he testified to having panic attacks two to three times 
per week.  Although the record shows that the Veteran has had 
difficulty with his temper in workplace situations, there is no 
indication that he had unprovoked irritability with periods of 
violence.  At the December 2007 examination, he reported an 
improvement in his temper with his medications.

The Board notes that the October 2005 VA examiner noted that the 
mental health symptomatology did not appear to be impairing work 
performance when the Veteran was able to work.  The Veteran 
indicated at that examination that he had been forced to stop 
working in 2001 because of the amount of time he had to spend in 
the bathroom due to problems with his digestive system.  He 
reported at the December 2007 VA examination that he had to stop 
working in 2001 due to various physical health problems.  He 
reported at the April 2009 VA examination that he had some 
problems related to his temper and arguing when he worked.  The 
examiner opined that the Veteran's employment activity would be 
limited, but that it was feasible he could work in a supervised 
situation requiring little or no interaction with the public.

The evidentiary record does not indicate that the Veteran has a 
complete inability to establish and maintain effective 
relationships.  He indicated at the April 2009 VA examination 
that he had several friends with whom he had close relationships.  
He also indicated that he had had relationships that lasted for 
five to six months but that each partner he meet appeared to have 
substance abuse problems.  The Board notes that the Veteran 
seemed to be indicate that the substance abuse problems were at 
least a factor contributing to the end of those relationships.  
It is further noted by the Board that the Veteran has 
consistently been found to be able to carry out activities of 
daily living, and that his hygiene and personal appearance are 
good.  Given this, and the absence of most other symptoms 
associated with a higher evaluation at any time during the rating 
period on appeal, assignment of a 70 percent rating is not 
warranted on this basis.  Indeed, the overall disability picture  
more closely approximates the 50 percent evaluation.  See 
38 C.F.R. § 4.130, DC 9411.

In further finding against assignment of the next-higher, 70 
percent, rating for PTSD, the Board points to the Veteran's GAF 
scores.  In the present case, the record reveals GAF scores as 
low as 50.  Again, GAF scores ranging from 41 to 50 denote 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Despite the seriousness of the symptoms 
associated with the low GAF scores ranging from 41 to 50, a 
higher rating is not justified on this basis because the 
objective evidence does not show that the Veteran has the 
symptomatology associated with a 70 percent evaluation.  

In summary, based upon these facts as supported by the weight of 
the entire record for the entire rating period in issue, the 
Veteran's PTSD more nearly approximates the rating criteria for a 
50 percent evaluation than it does a 70 percent evaluation, the 
next higher, under DC 9411.  The Board has duly considered staged 
ratings, pursuant to Hart, supra, but finds that the 50 percent 
rating currently assigned is appropriate for the entire rating 
period.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
PTSD, and that the manifestations of the disability are not in 
excess of those contemplated by the assigned rating.  Further, 
although he experiences occupational impairment, there is no 
indication in the record that the average industrial impairment 
from the disability would be in excess of that contemplated by 
the assigned ratings.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, the Board has concluded that referral of this case for 
extra-schedular consideration is not in order.

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation for PTSD higher than the 50 percent 
assigned, and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

With regard to the Veteran's claim for TDIU, his service-
connected disabilities, as evaluated under the VA Rating 
Schedule, are: PTSD, evaluated as 50 percent disabling, and a 
scar, inner aspect of the right leg below the knee cap, evaluated 
as 10 percent.  The Veteran's combined evaluation has been 60 
percent since August 2002.  Since he does not have one service-
connected disability with an evaluation of at least 60 percent, 
or two or more disabilities with a combined rating of at least 
70 percent with one disability rated at 40 percent, the initial 
criteria for schedular consideration for the grant of TDIU under 
38 C.F.R. § 4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is 
established by the evidence of record that service-connected 
disabilities have rendered the Veteran unable to secure and 
follow substantially gainful employment.  If this is established, 
the case is to be sent to the Director of Compensation and 
Pension for extraschedular consideration.  See 38 C.F.R. 
§§ 3.340(a), 3.341(a), 4.16(b).

In addition to the evidence related to the Veteran's PTSD, which 
is discussed above, the Veteran had a VA examination for his 
service-connected scar in 2004.  It was noted that he was injured 
in Vietnam and that he sustained a chain saw laceration of the 
right lower leg.  The wound healed, leaving a scar that was oval-
shaped and 1.5 inches by 0.75 inches, depressed, hyper-pigmented, 
disfiguring, tender, non-inflamed, and non-adherent to the 
underlying skin.  It is located on the anterior right lower leg, 
just below the knee.  The Veteran has not contended that the 
service-connected scar interferes with his ability to work.

We recognize the sincerity of the arguments advanced by the 
Veteran that he is precluded from gainful employment by his 
service-connected disabilities.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Although his lay statements may be competent as 
to lay-observable residuals of his service-connected 
disabilities, the Veteran has presented no evidence that he has 
the expertise needed to render an opinion as to the impact that 
these conditions have upon his ability to work.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Currently, the objective evidence shows that the Veteran's 
service-connected disabilities do not preclude all forms of 
gainful employment.  It is noted that the October 2005 VA 
examiner opined that the mental health symptomatology did not 
appear to be impairing work performance when the Veteran was able 
to work.  Furthermore, the April 2009 VA examiner felt that the 
Veteran's employment activity would be limited although feasible 
in a supervised situation requiring little or no interaction with 
the public.  In addition, the Veteran has not contended that the 
service-connected scar interferes with his ability to work.

Currently, the objective evidence shows that the Veteran's 
service-connected disabilities do not preclude all forms of 
gainful employment.  The Board must emphasize that only his 
service connected disabilities, the PTSD and the scar on his 
right leg, may be considered for the purposes of this TDIU claim, 
thus not including any non-service-connected disability such as 
problems with the Veteran's digestive system.  See 38 C.F.R. 
§ 4.16.

The Veteran's contentions have been carefully and sympathetically 
considered, but they are outweighed by the absence of medical 
evidence to support the claim.  The preponderance of the evidence 
is thus against the claim for TDIU, and, therefore, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board expresses its admiration for the Veteran's honorable 
service to our country, particularly his service in Vietnam.  We 
also appreciate the assistance of his attorney in this claim and 
at the hearing before the undersigned.  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is 
denied.

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


